DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160227416 herein Suzuki.
Claim 1, Suzuki discloses a method in a wireless device configured for operation in a wireless communication network that uses spectrum associated with Wireless Local Area Network (WLAN) use, said method (Abstract) comprising: 
receiving a beacon from a WLAN Access Point (AP) operating in the spectrum (0043, 0083); and 
reporting any one or more of the following parameters to the wireless communication network: an indicator or indicators of a duration and/or a data rate of the received beacon (0043-0049, 0083, report with identity and bandwidth); and an indicator of the Received Signal Strength of the received beacon, as measured by the wireless device (0043-0049, 0083, RSSI).

Claim 2, Suzuki discloses wherein the received beacon is a WiFi beacon (0083, WiFi beacon).

Claim 3, Suzuki discloses wherein the received beacon is a beacon frame (0083, beacon frames)

Claim 4, Suzuki disclose wherein the spectrum associated with WLAN use is unlicensed spectrum (0001, 0025, unlicensed spectrum).

Claim 5, as analyzed with respect to the limitations as discussed in claim 1. Suzuki discloses a wireless device configured for operation in a wireless communication network that uses spectrum associated with Wireless Local Area Network (WLAN) use, said wireless device comprising: at least one processor; and a memory including software instructions (0204, UE with processor and memory and thus instructions, Fig. 10: 1002, 1006 and 1008)

Claim 6, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 7, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 8, as analyzed with respect to the limitations as discussed in claim 4.

Conclusion




/Mehmood B. Khan/           Primary Examiner, Art Unit 2468